Exhibit 10.1
RESTRICTED STOCK UNIT SPECIAL AWARD AGREEMENT
THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.
THIS RESTRICTED STOCK UNIT SPECIAL AWARD AGREEMENT (hereinafter, the
“Agreement”) made as of the                      day of                     ,
                    , between Goodrich Corporation, a New York corporation (the
“Company”), and                      (the “Employee”). For purposes of this
Agreement, all capitalized terms not defined herein shall have the meanings
ascribed thereto under the terms of the Goodrich Corporation 2011 Equity
Compensation Plan (as amended, the “Plan”), unless otherwise noted.
WHEREAS, the Employee is employed by the Company or its subsidiaries; and
WHEREAS, the Company wishes to grant an award of restricted stock units under
the Plan, subject to the conditions and restrictions set forth in the Plan and
this Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:

1.  
Grant of Units. The Company hereby grants to the Employee                     
restricted stock units (the “Units”). Each Unit held by the Employee shall
entitle the Employee to receive (i) one share of common stock, par value $5.00
per share, of the Company (“Common Stock”) upon the vesting date of such Units
or other transfer date of the shares of Common Stock represented by such Units
(as described below) and (ii) periodic cash payments from the Company equal in
value to any dividend declared and paid on a share of Common Stock (“dividend
equivalents”). Prior to the vesting date of a Unit or other transfer date of the
shares of Common Stock represented by a Unit, the Employee shall have no
ownership interest in the Common Stock represented by such Unit and the Employee
shall have no right to vote or exercise proxies with respect to the Common Stock
represented by such Unit. No stock certificates will be issued as of the date of
this Agreement (the “Grant Date”) and the Units shall be subject to forfeiture
and other restrictions as set forth below.

2.  
Vesting and Transfer.

(a) General Rule. Except as otherwise provided in Section 2(b), the Units will
be deemed vested upon the Employee’s continued employment with the Company
(which, for purposes of Sections 2 and 3 hereof, include any of the Company’s
subsidiaries) on the date that is three (3) years from the Grant Date.
Except as otherwise provided in Section 2(b), within ninety (90) days of
vesting, the Company shall either transfer physical possession of a stock
certificate or certificates for shares of Common Stock in an amount equal to the
number of Units then becoming vested to the Employee or provide for book entry
transfer of such shares to the Employee, subject to Sections 6 and 8 below. If
such 90-day period begins in one calendar year and ends in another, the Employee
shall not have the right to designate the taxable year in which such shares are
transferred.

 

 



--------------------------------------------------------------------------------



 



(b) Retirement Eligibility. Notwithstanding the provisions of Section 2(a) to
the contrary, in the event the Employee becomes eligible for early retirement or
normal retirement, as such terms are defined in the Goodrich Corporation
Employees’ Pension Plan (or would be eligible for early retirement or normal
retirement under such plan if the Employee was a participant in such plan), the
Employee will be deemed to be fully vested (which, for purposes of this
Section 2(b), means vested for purposes of Section 3121(v) of the Code and the
regulations thereunder) in the Units as of the date the Employee is first
treated as being eligible for early retirement or normal retirement, as
applicable. In such event, the 90-day period specified in Section 2(a) for the
transfer of the shares related to the vesting of the Units shall not apply and,
instead, the shares related to the vesting of such Units shall be transferred to
the Employee three (3) years from the Grant Date if the Employee has been
continuously employed by the Company from the Grant Date.
Any transfer of shares pursuant to this Section 2(b) shall be accomplished by
the Company either transferring physical possession of a stock certificate or
certificates for shares of Common Stock in an amount equal to the number of the
shares of Common Stock represented by the Units then becoming transferable
pursuant to the above schedule to the Employee or providing for book entry
transfer of such shares to the Employee, subject to Sections 6 and 8 below.
(c) Separation from Service. Notwithstanding anything above to the contrary, in
the event Section 2(b) applies, and the Employee incurs a “separation from
service” (as such term is defined in Section 409A of the Code) prior to the
complete transfer of shares of Common Stock represented by the vested Units, the
remaining shares that have not yet been transferred shall be transferred to the
Employee within ninety (90) days of the Employee’s separation of service,
provided that, if such ninety-day period begins in one calendar year and ends in
another, the Employee shall not have the right to designate the taxable year in
which such shares are transferred. In addition, if (i) an Employee is a
“specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of the
Code) at the time of such separation from service, (ii) the transfer of such
shares is at such time subject to Section 409A, and (iii) the transfer of such
shares is to occur after the date of the Employee’s separation from service, the
transfer of such shares or the book entry transfer of such shares may not be
made before the date which is six (6) months after the date of separation from
service (or, if earlier, the date of the Employee’s death).

 

2



--------------------------------------------------------------------------------



 



3.  
Vesting or Transfer of Units Upon Termination of Employment, Death, Permanent
and Total Disability or Change in Control.

(a) Termination of Employment. If after the Grant Date but prior to the date
that is three (3) years from the Grant Date, the Employee’s employment with the
Company terminates for any reason (other than death or permanent and total
disability as provided in Sections 3(b) and (c)), then all of the Units awarded
under this Agreement shall be forfeited.
(b) Death. Notwithstanding any provisions of this Agreement to the contrary, in
the event of the Employee’s death prior to the date that is three (3) years from
the Grant Date, the Units awarded under this Agreement shall be reduced, as of
the date of the Employee’s death, by multiplying the number of Units granted
pursuant to Section 1 hereof by a fraction, the numerator of which shall be the
number of full or partial months of employment that Employee has completed with
the Company between the Grant Date and the date of death and the denominator
shall be thirty-six (36) months. The reduced number of shares related to the
Units shall vest immediately or, if already deemed vested, shall be transferred
to the Employee’s beneficiary, as defined in Section 5, upon the Employee’s
death.
Within ninety (90) days of the Employee’s death, the Company shall either
transfer physical possession of a stock certificate or certificates for shares
of Common Stock in an amount equal to the number of Units then becoming vested
or available for transfer to the Employee or provide for book entry transfer of
such shares to the Employee (or, if the Employee is deceased, the Employee’s
beneficiary, as defined in Section 5), subject to Sections 6 and 8 below. If
such 90-day period begins in one calendar year and ends in another, neither the
Employee (nor any beneficiary) shall have the right to designate the taxable
year in which such shares are transferred.
(c) Permanent and Total Disability. Notwithstanding any provisions of this
Agreement to the contrary, in the event of the Employee’s permanent and total
disability (as defined in Section 409A of the Code), prior to the date that is
three (3) years from the Grant Date, the Units awarded under this Agreement
shall be reduced, as of the date of the Employee’s permanent and total
disability, by multiplying the number of Units granted pursuant to Section 1
hereof by a fraction, the numerator of which shall be the number of full or
partial months of employment that Employee has completed with the Company
between the Grant Date and the date of permanent and total disability and the
denominator shall be thirty-six (36) months. The reduced number of shares
related to the Units shall vest immediately or, if already deemed vested, shall
be transferred to the Employee upon such permanent and total disability.

 

3



--------------------------------------------------------------------------------



 



Within ninety (90) days of the Employee’s permanent and total disability, the
Company shall either transfer physical possession of a stock certificate or
certificates for shares of Common Stock in an amount equal to the number of
Units then becoming vested or available for transfer to the Employee or provide
for book entry transfer of such shares to the Employee (or, if the Employee is
deceased, the Employee’s beneficiary, as defined in Section 5), subject to
Sections 6 and 8 below. If such 90-day period begins in one calendar year and
ends in another, neither the Employee (nor any beneficiary) shall have the right
to designate the taxable year in which such shares are transferred.
(d) Change in Control. Notwithstanding any provisions of this Agreement to the
contrary, in the event of a Change in Control of the Company, all Units shall
immediately vest if the Employee is still an employee of the Company at the time
of such Change in Control. Within five (5) business days of a Change in Control,
the Company shall either transfer physical possession of a stock certificate or
certificates for shares of Common Stock in an amount equal to the number of
vested Units to the Employee or provide for book entry transfer of such shares
to the Employee (or, if the Employee is deceased, the Employee’s beneficiary, as
defined in Section 5), subject to Sections 6 and 8 below. If such 5-day period
begins in one calendar year and ends in another, the Employee shall not have the
right to designate the taxable year in which such payment is received.

4.  
Forfeiture. Except as specifically provided in Sections 3(b)-(d), if the
Employee’s employment is terminated prior to any of the vesting dates set forth
in Section 2 above or prior to the transfer of shares set forth in Section 2
above, all of the unvested Units or all of the Units that have not been
transferred will be forfeited. In the event of such forfeiture, all rights to
receive shares of Common Stock or dividend equivalents or any other ancillary
rights shall cease and terminate immediately.

5.  
Assignability/Beneficiary. The rights of the Employee contingent or otherwise in
the Units or dividend equivalents cannot and shall not be sold, assigned,
pledged or otherwise transferred or encumbered other than by will or by the laws
of descent and distribution. The Employee may designate a beneficiary or
beneficiaries to receive any benefits that are due under Section 3(b) following
the Employee’s death. To be effective, such designation must be made in
accordance with such rules and on such form as prescribed by the Company’s
corporate compensation group for such purpose which completed form must be
received by the Company’s corporate compensation group or its designee before
the Employee’s death. If the Employee fails to designate a beneficiary, or if no
designated beneficiary survives the Employee’s death, the Employee’s estate
shall be deemed the Employee’s beneficiary.

6.  
Tax Reporting and Withholding. At the time shares of Common Stock are
transferred to the Employee, the number of shares delivered will be net of the
amount of shares sufficient to satisfy any federal, state and local tax
withholding requirements with which the Company must comply. The fair market
value of the Common Stock used to satisfy such withholding shall be the
arithmetic mean of the high and low price of the Common Stock on the New York
Stock Exchange-Composite Transactions listing on the exercise date (as of 4:00
p.m. Eastern Time). The Company and its subsidiaries reserve the right to report
such income in connection with the vesting of the Units, and the transfer of
shares of Common Stock, as they determine in their sole discretion to be
appropriate under applicable laws.

 

4



--------------------------------------------------------------------------------



 



7.  
Rights as a Shareholder. Neither Employee nor his/her beneficiary or legal
representative shall be, or have any rights of, a shareholder of the Company or
have any right to notice of meetings of shareholders or of any other proceedings
of the Company prior to the transfer of shares to such Employee.

8.  
Changes in Capital Structure. The number of shares of Common Stock to be
transferred to the Employee upon the vesting of any Units will be adjusted
appropriately in the event of any stock split, stock dividend, combination of
shares, merger, consolidation, reorganization, or other change in the nature of
the shares of Common Stock in the same manner in which other outstanding shares
of Common Stock not subject to the Plan are adjusted; provided, that the number
of shares subject to this Agreement shall always be a whole number.

9.  
Continued Employment. Nothing contained herein shall be construed as conferring
upon the Employee the right to continue in the employ of the Company or any of
its subsidiaries as an executive or in any other capacity.

10.  
Parties to Agreement. This Agreement and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the Plan, which
are controlling. All decisions or interpretations of the Board and of the
Committee shall be binding and conclusive upon Employee or upon Employee’s
executors or administrators or beneficiaries upon any question arising hereunder
or under the Plan. This Agreement will constitute an agreement between the
company and the Employee as of the date first above written, which shall bind
and inure to the benefit of their respective executors, administrators,
beneficiaries, successors and assigns.

11.  
Modification. No change, termination, waiver or modification of this Agreement
will be valid unless in writing and signed by all of the parties to this
Agreement.

12.  
Consent to Jurisdiction. The Employee hereby consents to the jurisdiction of any
State or Federal court located in the county in which the principal executive
office of the Company is then located for purposes of the enforcement of this
Agreement and waives personal service of any and all process upon the Employee.
The Employee waives any objection to venue of any action instituted under this
Agreement.

 

5



--------------------------------------------------------------------------------



 



13.  
Notices. All notices, designations, consents, offers or any other communications
provided for in this Agreement must be given in writing, personally delivered,
or by facsimile transmission with an appropriate written confirmation of
receipt, by nationally recognized overnight courier or by U.S. mail. Notice to
the Company is to be addressed to its then principal office. Notice to the
Employee or any transferee is to be addressed to his/her/its respective address
as it appears in the records of the Company, or to such other address as may be
designated by the receiving party by notice in writing to the Secretary of the
Company.

14.  
Further Assurances. At any time, and from time to time after executing this
Agreement, the Employee will execute such additional instruments and take such
actions as may be reasonably requested by the Company to confirm or perfect or
otherwise to carry out the intent and purpose of this Agreement.

15.  
Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.

16.  
Captions. Captions herein are for convenience of reference only and shall not be
considered in construing this Agreement.

17.  
Entire Agreement. This Agreement represents the parties’ entire understanding
and agreement with respect to the issuance of the Units, and each of the parties
acknowledges that it has not made any, and makes no promises, representations or
undertakings, other than those expressly set forth or referred to therein.

18.  
Governing Law. This Agreement is subject to the condition that this award will
conform with any applicable provisions of any state or federal law or regulation
in force either at the time of grant. The Committee and the Board reserve the
right pursuant to the condition mentioned in this paragraph to terminate all or
a portion of this Agreement if in the opinion of the Committee and Board, this
Agreement does not conform with any such applicable state or federal law or
regulation and such nonconformance shall cause material harm to the Company.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York, without regard to conflicts of laws principles thereof.

 

6



--------------------------------------------------------------------------------



 



19.  
409A Compliance. Notwithstanding any other provisions of the Agreement herein to
the contrary and, to the extent applicable, the Agreement shall be interpreted,
construed and administered (including with respect to any amendment,
modification or termination of the Plan) in such manner so as to comply with the
provisions of Section 409A of the Code and any related Internal Revenue Service
guidance promulgated thereunder. All payments, including any transfers of Common
Stock, to be made to the Employee upon a termination of employment may only be
made upon a “separation from service” (within the meaning of Section 409A of the
Code (“Section 409A”)) of the Employee (“Separation from Service”). For purposes
of Section 409A, (i) each payment made under this Agreement shall be treated as
a separate payment; (ii) the Employee may not, directly or indirectly, designate
the calendar year of payment; and (iii) no acceleration of the time and form of
payment of any nonqualified deferred compensation to the Employee or any portion
thereof, shall be permitted. Notwithstanding anything contained in this
Agreement to the contrary, if at the time of the Employee’s Separation from
Service, the Employee is a “specified employee” (within the meaning of
Section 409A and the Company’s specified employee identification policy) and if
any payment that constitutes nonqualified deferred compensation (within the
meaning of Section 409A) is deemed to be triggered by the Employee’s Separation
from Service, then, to the extent one or more exceptions to Section 409A are
inapplicable (including, without limitation, the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) relating to separation pay due to an
involuntary separation from service and its requirement that payments must be
paid no later than the last day of the second taxable year following the taxable
year in which such an employee incurs the involuntary separation from service),
all payments that constitute nonqualified deferred compensation (within the
meaning of Section 409A) to the Employee shall not be paid or provided to the
Employee during the six-month period following the Employee’s Separation from
Service, and (i) such postponed payment shall be paid to the Employee in a lump
sum within thirty (30) days after the date that is six (6) months following the
month of the Employee’s Separation from Service (or, if earlier, the date of the
Employee’s death); and (ii) any amounts payable to the Employee after the
expiration of such 6-month period shall continue to be paid to the Employee in
accordance with the terms of the Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first day hereabove first written.

                          GOODRICH CORPORATION    
 
               
 
      By:        
 
         
 
Vice President    
 
               
Accepted by:
               
 
               
 
(Employee’s name)
               

 

7